Title: To James Madison from Anthony Charles Cazenove, 3 April 1812
From: Cazenove, Anthony Charles
To: Madison, James


SirAlexa. Apl. 3d. 1812
The pipe of Wine ordered by your favour of 2d. instt. would have been sent up by this days packet had Mr. Booth who generally goes in her & is a trusty man been in her this day. Should you send some one to take charge of it, it might go at any time, which might be the best way, as I understand Mr. Booth has not been down for some days; otherwise it shall be sent the first time he is down.
I beg leave to enclose here three patterns of ¾ yd. wide Merino Cloth 2 blues & 1 black, made in Rhode Island, being the best American Cloths I have yet seen, not having yet received any from Messrs. Dupont Bauduy & Co. but am very shortly expecting a supply of them; being their agent in this neighbourhood. Mess Dupont’s are 6/4, these are ¾. Their factory or piece price are $3.50 for one of the blues, & the other two $4—. Their retail price 50/100 more.
Lest the owner of the wine should change his intentions I have charged your act. with it, & hand you a bill of it annexed. I am with high regard very respectfully Sir Your most obedt. Servt.
Ant Chs. Cazenove
